Citation Nr: 0926265	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  99-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
 
Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder including post-traumatic stress disorder 
(PTSD).
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
D. J. Drucker, Counsel

INTRODUCTION
 
The Veteran had active duty from September 1970 to November 
1983.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
 
In January 2005, the Board remanded the Veteran's claim to 
the Appeals Management Center (AMC) in Washington , D.C. , 
for further development.
 
The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.
 
 
REMAND
 
The January 2005 Board remand, in part, directed the RO to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) and attempt to verify the Veteran's alleged 
stressful events in service.  The Board notes that, in June 
1985, the National Personnel Records Center (NPRC) verified 
the Veteran's dates of service to include from September 1970 
to March 1972.  Service personnel records (DA 201) reflect 
his service in the Republic of V i e t n a m from March 1971 
to January 1972, but do not include a record of his 
assignments prior to March 1974.  Further efforts should be 
made to obtain this information.
 
In March and August 1994 written statements the Veteran 
reported that he was assigned to Headquarters Company, 169th 
Engineers Battalion, at Long Binh.  He said that "[i]n the 
[f]all of 1971" while, on a resupply mission with another 
soldier named D.L., they stopped in a village for a break 
while the convoy continued on.  Reportedly, the Veteran and 
the other soldier were surrounded by Republic of Vietnam 
troops and forced to give up their ammunition.  He was 
frightened to continue the trip without ammunition.
 
A November 1993 VA examination report indicates that the 
Veteran said he "saw a series of combat episodes" but was 
"not strictly speaking in combat all the time" while in 
Vietnam .  He reported that on one occasion his rifle and gun 
were taken away by Republic of V i e t n a m soldiers, 
leaving him essentially defenseless.  On another occasion, he 
said that he was in was direct enemy fire and one of his 
friends to his right was mortally wounded.
 
In its October 2006 and March 2007 requests to the JSRRC, the 
RO described the Veteran's stressors as including being under 
direct fire when a unnamed "friend to his right" was killed 
on September 1, 1971.  
 
In its July 2007 response, the JSSRC indicated that a review 
of the Operational Report -Lessons Learned submitted by 
Headquarters, 169th Engineer Battalion described an ambush of 
a fourteen vehicle convoy on October 27, 1971 when one 
soldier was killed and another wounded.  However, it is 
unclear to the Board if the Veteran's company, i.e. 
Headquarters Company, 169th Engineers Battalion, participated 
in an October 1971 convoy and subsequent ambush.  The Board 
believes further clarification is needed.
 
As well, in April 2002, January 2003, March 2005, February 
2006, and July 2007 correspondence VA notified the Veteran 
regarding the requirements for entitlement to service 
connection under the Veterans Claims Assistance Act of 2000. 
Unfortunately, VA failed to provide notice regarding the need 
to submit new and material evidence.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims held that notice must include the bases for 
the denial in the prior decisions and describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  Id. at 9.  Therefore, 
the question of what constitutes new and material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).
 
In the February 2006 letter, the RO advised the Veteran of 
its heightened duty to assist him, the VCAA requirements, and 
the VA's duties, with regard to the need for new and material 
evidence for reopening claims.  The RO said that his "claim 
was previously denied because Reason for previous denial.  
Therefore, the evidence you submit must relate to this 
fact."  The RO requested that the Veteran complete an 
enclosed questionnaire regarding his alleged stressful events 
in service and provide any additional relevant medical 
information.
 
The above-referenced correspondence does not explain to the 
Veteran what specific element or elements were missing at the 
time of the last denial and what evidence would be necessary 
to substantiate that element or elements to establish service 
connection.  At the time of the December 1986 and May 1994 
decisions, the evidence of record consisted of service 
medical records, VA and private medical records and 
statements from the Veteran, including applications for 
benefits. There was, however, nothing showing a verified 
stressful event in service, and there was no competent 
evidence linking the claimed disorders to service.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must issue a letter to the 
Veteran that informs him of evidence 
necessary to substantiate his application 
to reopen the claim for service 
connection for an acquired psychiatric 
disorder to include PTSD, what 
information and evidence must be 
submitted by the Veteran, and what 
information and evidence will be obtained 
by VA.  As to informing the Veteran of 
the evidence necessary to substantiate 
his claim, the letter should include the 
following:
 
*        You were previously denied 
entitlement to service connection for 
an acquired psychiatric disorder to 
include PTSD in December 1986 and May 
1994.
 
*        May 1994 was the last time 
your claim for service connection for 
PTSD was denied.
 
*        In order to reopen this 
claim you must submit new and 
material evidence.
 
*        To qualify as new, the 
evidence must be in existence and be 
submitted to VA for the first time. 
Although VA will make reasonable 
efforts to help you obtain currently 
existing evidence, we cannot provide 
a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.
 
*        In order to be considered 
material, the additional existing 
evidence must pertain to the reason 
your claim was previously denied.
 
*        In a claim for service 
connection, you need to submit (1) 
competent evidence of in-service 
disease or injury, (2) competent 
evidence of a current disability, and 
(3) competent evidence of a 
relationship between the post service 
disability and a disease or injury in 
service.  
 
*        Service connection for PTSD 
currently requires: (1) medical 
evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical 
evidence, between current symptoms 
and an in-service stressor; and (3) 
credible supporting evidence that the 
claimed in-service stressor 
occurred.  
 
*        The bases of the prior 
denial of your claim included 
findings that a psychiatric disorder 
was not shown in service and no 
verified stressful event in service.  
New and material evidence is needed 
and you need to submit evidence 
necessary to substantiate that 
element or elements required to 
establish service connection that 
were found insufficient in the 
previous denial, e.g., evidence of a 
current psychiatric disorder related 
to service and/or a verified 
stressful event in service.
 
2.  The RO/AMC should contact the NPRC 
and any other appropriate federal and 
state agency and request the Veteran's 
military "Record of Assignments" for 
the period from September 1970 to March 
1974.  If the RO cannot locate such 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
3.  The RO/AMC should contact the JSRRC 
and specifically request that it provide 
a copy of the actual Operational Report-
Lessons Learned submitted by 
Headquarters, 169th Engineer Battalion, 
for the period from September 1 to 
October 31, 1971.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given 
an opportunity to respond.
 
4.  Then, the RO/AMC should review the 
evidence of record and undertake any 
additional development so indicated by 
the record including, if warranted, 
scheduling a VA psychiatric examination.
 
5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought remains 
denied, the RO/AMC should furnish the 
Veteran and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

